Exhibit 10(b)(1)

EXECUTION COPY

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of March 6, 2014 (this “Agreement”), by and among
NEWSTAR FINANCIAL, INC., a Delaware corporation (the “Company”), the entities
listed on the signature pages hereof as “New Term Holders” (each, a “New Term
Holder” and collectively, the “New Term Holders”), and FORTRESS CREDIT CORP., as
Administrative Agent (the “Administrative Agent”), to that certain Second
Amended and Restated Note Agreement, dated as of May 13, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note
Agreement”), among the Company, the Administrative Agent, and the other Holders
party thereto.

W I T N E S S E T H

WHEREAS, the Note Agreement provides in Section 2.09 thereof that any Eligible
Holder may extend a New Term Commitment under the Note Agreement at the request
of the Company by executing and delivering to the Company and the Administrative
Agent a Joinder Agreement;

WHEREAS, the Company has given notice to the Administrative Agent of its request
to establish New Term Commitments in an aggregate amount equal to $28,500,000
pursuant to such Section 2.09; and

WHEREAS, pursuant to Section 2.09 of the Note Agreement, each New Term Holder
now desires to provide a New Term Commitment under the Note Agreement by
executing and delivering to the Company and the Administrative Agent this
Agreement.

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. Each New Term Holder agrees that it shall, on the date of this Agreement,
have a New Term Commitment in the amount set forth on Schedule I hereto opposite
its name thereon. Subject to satisfaction of the conditions set forth in
Section 3 hereof, each New Term Holder shall, on the date hereof, make an
additional term loan (each, a “New Term Loan” and collectively, the “New Term
Loans”) to the Company in a single drawing in an amount equal to such New Term
Commitment.

2. The Applicable Margin, maturity date, payment terms and all other terms and
conditions of the New Term Loans shall be the same as those for the Initial Term
Loans under the Note Agreement, and from and after the date of this Agreement
(x) each New Term Holder shall constitute an Initial Term Holder and (y) each
New Term Loan shall constitute an Initial Term Loan, in each case, for all
purposes of the Note Agreement and the other Note Documents. Pursuant to
Section 2.09(d) of the Note Agreement, subject to satisfaction of the conditions
set forth in Section 3 hereof, each party hereto agrees that:

(a) the definition of “Initial Term Holder” set forth in Section 1.01 of the
Note Agreement is hereby amended to insert immediately following the phrase
“Assignment and Assumption” the following phrase: “or Joinder Agreement”; and

(b) the definition of “Initial Term Loan” set forth in Section 1.01 of the Note
Agreement is hereby amended to (i) delete the word “and” appearing at the end of
clause (a) thereof and insert therefor a comma (“,”) and (ii) insert at the end
thereof the following phrase: “and (c) each New Term Loan made pursuant to that
certain Joinder Agreement, dated as of March 6, 2014, among the Company, the
entities listed on the signature pages thereof as “New Term Holders” and the
Administrative Agent”.



--------------------------------------------------------------------------------

3. This Agreement shall become effective upon (a) satisfaction of the conditions
set forth in Section 4.02 of the Note Agreement and (b) receipt by the
Administrative Agent of each of the documents, instruments, legal opinions and
other agreements listed on Schedule II hereto, in form and substance reasonably
satisfactory to the Administrative Agent.

4. Terms defined in the Note Agreement shall have their defined meanings when
used herein.

5. Except as specifically modified pursuant to this Agreement, the Note
Agreement and the other Note Documents shall remain in full force and effect,
and are hereby ratified and confirmed. Without limiting the foregoing, the
Company hereby (a) reaffirms the terms and conditions of the Note Agreement, the
Security Agreement and each other Note Document to which it is a party and
(b) reaffirms all Liens on the Collateral that have been granted by it in favor
of the Administrative Agent pursuant to the Security Agreement and each other
Note Document to which it is a party.

6. Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Agreement or the other Note Documents. Upon the
effectiveness of this Agreement, each reference in the Note Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the Note Agreement as amended hereby, and each
reference to the Note Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Note Agreement shall mean and
be a reference to the Note Agreement as amended hereby.

7. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED TN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE NEW
TERM HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

8. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

NEW TERM HOLDERS:

FORTRESS CREDIT OPPORTUNITIES I LP,

as a New Term Holder

By: Fortress Credit Opportunities I GP LLC,

its general partner

By:   /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President CHURCHILL FINANCIAL CAYMAN LIMITED, as a New Term Holder By:   /s/
Thomas Hennigan   Name: Thomas Hennigan   Title: Principal

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP,

as a New Term Holder

By: Drawbridge Special Opportunities GP LLC,

its general partner

By:   /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

FORTRESS CREDIT FUNDING V LP,

as a New Term Holder

By: Fortress Credit Funding V GP LLC,

its general partner

By:   /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President

FCO III CLO TRANSFEROR LLC,

as a New Term Holder

By:   /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

NEWSTAR FINANCIAL, INC. By:   /s/ John Kirby Bray   Name: John Kirby Bray  
Title: Chief Financial Officer Acknowledged as of the date first written above:

FORTRESS CREDIT CORP.,

as Administrative Agent

By:   /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

SCHEDULE I

New Term Commitments

 

New Term Holder

   Amount   Fortress Credit Funding V LP    $ 9,000,000    FCO III CLO
Transferor LLC    $ 8,000,000    Churchill Financial Cayman Limited    $
5,000,000    Drawbridge Special Opportunities Fund LP    $ 5,000,000    Fortress
Credit Opportunities I LP    $ 1,500,000    Total    $ 28,500,000   



--------------------------------------------------------------------------------

SCHEDULE II

Closing Documents

See attached.